Exhibit 12.1 CapLease, Inc. and Subsidiaries Ratio of Earnings to Fixed Charges (dollars in thousands) Three Months Ended March 31, For the Six Months Ended June 30, Earnings: Net income $ 467 $ ) $ 2,507 $ ) Interest expense 16,296 16,965 33,075 33,943 Less: Interest capitalized during the period Note (A) ) – ) – Portion of rental expense representing interest 94 17 125 36 Total earnings $ 16,771 $ 10,569 $ 35,139 $ 29,623 Fixed Charges: Interest expense $ 16,296 $ 16,965 $ 33,075 $ 33,943 Interest capitalized during the period 86 - 568 - Portion of rental expense representing interest 94 17 125 36 Total $ 16,476 $ 16,982 $ 33,768 $ 33,979 Ratio of Earnings to Fixed Charges 1.02 0.62 1.04 0.87 CapLease, Inc. and Subsidiaries Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) Three Months Ended March 31, For the Six Months Ended June 30, Earnings: Net income $ 467 $ ) $ 2,507 $ ) Interest expense 16,296 16,965 33,075 33,943 Less: Interest capitalized during the period Note (A) ) – ) – Portion of rental expense representing interest 94 17 125 36 Total earnings $ 16,771 $ 10,569 $ 35,139 $ 29,623 Combined Fixed Charges and Preference Dividends: Interest expense $ 16,296 $ 16,965 $ 33,075 $ 33,943 Interest capitalized during the period 86 – 568 – Portion of rental expense representing interest 94 17 125 36 Preferred Stock Dividends 3,254 2,453 6,791 4,081 Total $ 19,731 $ 19,435 $ 40,560 $ 38,060 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 0.85 0.54 0.87 0.78 Note (A) Interest capitalized during the period is deducted because fixed charges includes all interest, whether capitalized or expensed. Only fixed charges that were deducted from income should be added back in the earnings computation.
